Citation Nr: 0125830	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  98-19 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether injuries sustained in a motor vehicle accident on 
March 25, 1977, were incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Helen B. Kelly, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In June 2000, the Board reopened and remanded the issue on 
appeal to the RO for additional development.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The revised duty to assist requires 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).

In this case, the Board notes that in July 1998 the RO was 
notified that the veteran had made an application for 
correction of his service record to show that he had a 
physical disability that was service connected.  The Board 
finds that the determination of that application is pertinent 
to the matter on appeal as the veteran's claim involves 
interpretation of military law as to whether his leave was 
authorized or unauthorized.  The Court has held that service 
department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  As no 
subsequent information concerning a decision by the Board for 
Correction of Naval Records has been provided, the Board 
finds additional development is required prior to appellate 
review.

The Board notes that VA law provides that an injury or 
disease incurred during active military, naval, or air 
service will be deemed to have been incurred in line of duty 
and not the result of the veteran's own misconduct when the 
person on whose account benefits are claimed was, at the time 
the injury was suffered or disease contracted, in active 
military, naval, or air service, whether on active duty or on 
authorized leave, unless such injury or disease was a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 105 (West 1991).  

The requirement for line of duty will not be met if it 
appears that at the time the injury was suffered or disease 
contracted the person on whose account benefits are claimed 
(1) was avoiding duty by deserting the service or by 
absenting himself or herself without leave materially 
interfering with the performance of military duties; (2) was 
confined under sentence of court-martial involving an 
unremitted dishonorable discharge; or (3) was confined under 
sentence of a civil court for a felony (as determined under 
the laws of the jurisdiction where the person was convicted 
by such court).  Id.

VA regulations also provide that a service department finding 
that injury or disease occurred in line of duty will be 
binding on VA unless it is patently inconsistent with VA law.  
38 C.F.R. § 3.1(m) (2001). 

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain from the Board 
for Correction of Naval Records all 
records associated with the veteran's 
April 1998 application.  All documents 
obtained should be added to the claims 
folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




